Case: 5:20-cr-00189-DAP Doc #: 8 Filed: 03/12/20 1 of 2. PagelD #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)
)
. } cavg.e0 CR 189 ~
)
)
)

 

Title 18, United States Code,
Sections 2252(a)(1), 2252(a)(2),
and 2252A(a)(5)(B)

JUDGE POLSTER

(Transportation of Visual Depictions of Real Minors Engages in Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(1))

KYLE ANTHONY SMITH, JR.,

Defendant.

The Grand Jury charges:

i On or about November 2, 2019, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant KYLE ANTHONY SMITH, JR., using any means and
facility of interstate and foreign commerce and in and affecting interstate and foreign commerce.
did knowingly transport numerous computer files, which files contained visual depictions of real
minors engaged in sexually explicit conduct, as defined in Title 18, Section 2256(2), United
States Code, in violation of Title 18, United States Code, Section 2252(a)(1).

COUNT 2
(Receipt of Visual Depictions of Real Minors Engaged In Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(2))
The Grand Jury further charges:

2. From on or about August 16, 2011 through on or about November 2, 2019, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant KYLE ANTHONY

SMITH, JR. did knowingly receive, using any means and facility of interstate and foreign
Case: 5:20-cr-00189-DAP Doc #: 8 Filed: 03/12/20 2 of 2. PagelD #: 25

commerce, numerous computer files, which files contained visual depictions of real minors
engaged in sexually explicit conduct, and which files had been shipped and transported in and
affecting interstate and foreign commerce, as defined in Title 18, Section 2256(2), United States
Code, in violation of Title 18, United States Code, Section 2252(a)(2).
COUNT 3
(Possession of Child Pornography, 18 U.S.C. § 2252A (a)(5)(B))
The Grand Jury further charges:

3, On or about February 23, 2020 in the Northern District of Ohio, Eastern Division,
Defendant KYLE ANTHONY SMITH, JR. did knowingly possess a Kindle tablet and an HP
laptop computer, both of which contained child pornography as defined in Title 18, Section
2256(8), United States Code, which child pornography had been shipped and transported in
interstate and foreign commerce by any means, including by computer, and which was produced
using materials which had been shipped and transported in interstate and foreign commerce by
any means, including by computer, and at least one image involved in the offense involved a
prepubescent minor or a minor who had not attained 12 years of age, in violation of Title 18,

United States Code, Section 2252A(a)(5)(B).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
